Name: 1999/659/EC: Commission Decision of 8 September 1999 fixing an indicative allocation by Member State of the allocations under the European Agricultural Guidance and Guarantee Fund Guarantee Section for rural development measures for the period 2000 to 2006 (notified under document number C(1999) 2843)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy; NA;  agricultural policy;  economic geography
 Date Published: 1999-10-06

 Avis juridique important|31999D06591999/659/EC: Commission Decision of 8 September 1999 fixing an indicative allocation by Member State of the allocations under the European Agricultural Guidance and Guarantee Fund Guarantee Section for rural development measures for the period 2000 to 2006 (notified under document number C(1999) 2843) Official Journal L 259 , 06/10/1999 P. 0027 - 0028COMMISSION DECISIONof 8 September 1999fixing an indicative allocation by Member State of the allocations under the European Agricultural Guidance and Guarantee Fund Guarantee Section for rural development measures for the period 2000 to 2006(notified under document number C(1999) 2843)(1999/659/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)(1), and in particular to Article 46(2) thereof,(1) Whereas the allocation of commitment appropriations for rural development measures integrated into Objective No 1 programmes shall be cofinanced by the EAGGF Guidance Section in accordance with Article 35(2), first indent, of Regulation (EC) No 1257/1999;(2) Whereas Community support for other rural development measures shall be cofinanced by the EAGGF Guarantee Section in accordance with Article 35(2), second indent, of Regulation (EC) No 1257/1999;(3) Whereas, paragraph 23 of the Presidency Conclusions of the Berlin European Council of 24 and 25 March 1999 fixed the financial perspective pertaining to rural development and accompanying measures financed by the EAGGF Guarantee Section for the period 2000 to 2006;(4) Whereas according to Article 46(2) of Regulation (EC) No 1257/1999 the Commission shall make initial allocations to Member States for rural development measures cofinanced under the EAGGF Guarantee Section, broken down on an annual basis and using objective criteria which take into account particular situations and needs, and efforts to be undertaken especially for the environment, job creation and maintenance of the landscape;(5) Whereas in view of the particular structural difficulties in rural areas eligible under Objective No 2 of the Structural Funds, the Commission shall seek to ensure that in the programming of rural development measures, the intensity of Community aid per head of population is significantly higher in these areas than in areas not covered by Objective No 1 or Objective No 2 as far as the measures set out in Article 33 of Regulation (EC) No 1257/1999 are concerned;(6) Whereas paragraph 22 of the Presidency Conclusions of the Berlin European Council of 24 and 25 March 1999 has been taken into account;(7) Whereas according to Article 46(3) of Regulation (EC) No 1257/1999 the Commission shall adjust the initial allocations on the basis of actual expenditure and revised expenditure forecasts submitted by the Member States taking into account programme objectives,HAS ADOPTED THIS DECISION:Article 1The initial allocations to Member States for rural development support cofinanced by the EAGGF Guarantee Section for the period 2000 to 2006 shall be as set out in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 8 September 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 80.ANNEXSupport for rural development 2000 to 2006Allocations to Member States>TABLE>